Exhibit 99.1 Northern Oil and Gas, Inc. Announces 2015 First Quarter Results WAYZATA, MINNESOTA — May 7, 2015 — Northern Oil and Gas, Inc. (NYSE MKT: NOG) today announced 2015 first quarter results. 2 · Production averaged 16,988 barrels of oil equivalent (“Boe”) per day, for a total of 1,528,919 Boe, a 28% increase over the first quarter of 2014 · Oil and gas sales including settled derivatives totaled $90.4 million · Approximately 3.0 million barrels of oil are hedged for the remainder of 2015 at an average price of $89.56 per barrel · Northern added 98 gross (6.6 net) wells to production during the first quarter · The borrowing base under Northern’s revolving credit facility was reaffirmed at $550 million Northern’s adjusted net income for the first quarter of 2015 was $6.0 million, or $0.10 per diluted share.Adjusted net income was negatively impacted by the significant deterioration of natural gas, NGL and oil prices.GAAP net loss for the first quarter of 2015, which was impacted by a non-cash impairment charge, was $229.7 million, or a loss of $3.79 per diluted share.Adjusted EBITDA for the first quarter of 2015 was $67.5 million.See “Non-GAAP Financial Measures” below for additional information on these measures. MANAGEMENT COMMENT “We continue to take a prudent approach to managing Northern through this cycle, using our strict capital allocation process and enviable hedge position to preserve our liquidity,” commented Northern’s Chairman and Chief Executive Officer, Michael Reger.“In addition, since the fall of last year, we proactively reduced our commitment to wells in process that no longer met our return threshold in the low commodity price environment.We will continue to be diligent with our capital, focusing only on returns and preparing to resume growth as returns on invested capital improve.” GUIDANCE AND LIQUIDITY UPDATE Northern’s guidance remains unchanged from that disclosed on February 26, 2015, which calls for 2015 production to be flat with 2014, on a significantly reduced capital budget of $140 million.The breakdown of the capital budget can be found in Northern’s year-end earnings release and recent investor presentations. At March 31, 2015, Northern had $338 million in outstanding borrowings under its revolving credit facility, which has a total borrowing base of $550 million. The remaining borrowing capacity under the revolving credit facility, together with an additional $5.7 million in cash, results in available liquidity of approximately $217.7 million at quarter-end. CAPITAL EXPENDITURE UPDATE During the first quarter of 2015, Northern incurred $41.3 million of capital expenditures on drilling and completion and capitalized workover costs.Capital expenditures will trend higher in the first half of the year as wells in process reduce throughout the remainder of the year.In addition, during the first quarter Northern spent $2.0 million on acreage acquisitions and other acreage related activities in the Williston Basin, and incurred $1.3 million of other capitalized costs. DRILLING AND COMPLETIONS UPDATE Northern added 6.6 net wells to production during the first quarter, bringing its total producing well count to 192.3 net wells as of March 31, 2015; however,Northern experienced production curtailments as certain operators chose to flow back wells at reduced rates given the low commodity price environment. As of March 31, 2015, Northern was participating in 225 gross (12.9 net) wells that were drilling or awaiting completion, 95% of which are in Mountrail, McKenzie, Williams or Dunn County. ACREAGE UPDATE As of March 31, 2015, Northern controlled approximately 180,633 net acres targeting the Williston Basin Bakken and Three Forks.In the first quarter, Northern acquired leasehold interests covering an aggregate of approximately 899 net acres, for an average cost of $1,363 per net acre. As of March31, 2015, approximately 78% of Northern’s North Dakota acreage position, and approximately 66% of Northern’s total acreage position, was developed, held by production or held by operations. HEDGING UPDATE Northern hedges portions of its expected production volumes to increase the predictability of its cash flow and to help maintain a strong financial position.The following table summarizes Northern’s oil derivative contracts scheduled to settle after March 31, 2015, including all contracts entered into through May 7, 2015. SWAPS COLLARS Contract Period Volume (Bbls) Weighted Average Price (per Bbl) Volume (Bbls) Weighted Average Floor / Ceiling Price (per Bbl) 2015: Q2 $ – – Q3 $ – – Q4 $ – – 2016: Q1 $ – – Q2 $ – – Q3 $ $
